DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0098836) hereinafter “Song” in view of Gong et al. (US 2021/0225963) hereinafter “Gong”.
Regarding claim 1, Fig. 5 of Song teaches a display device (Paragraph 0002), comprising: a substrate (Item 110); a first electrode (Item 1302) disposed on the substrate (Item 110); an organic light emitting layer (Item 1303)  disposed on the first electrode (Item 1302); a second electrode (Item 1304) disposed on the organic light emitting layer (Item 1303); and a black matrix layer (Combination of Items 1307 and 140) disposed on the second electrode (Item 1304) and includes a shielding area (Combination of Items 1307 and 140) and an opening area (Area occupied by Item 160), wherein the opening area corresponds to an emission area where light is emitted from the organic light emitting layer (Item 1303), and the shielding area (Combination of Items 1307 and 140) includes a variable light shielding unit (Item 140) which is adjacent to the opening area (Area occupied by Item 160) and varies light transmittance in accordance with incident light (Paragraph 0049) and a light shielding unit (Item 1307) with a constant light transmittance.    
Song does explicitly teach a thin film transistor disposed on the substrate nor where the first electrode is disposed on the thin film transistor.
Fig. 2 of Gong teaches a thin film transistor (Item 2) disposed on a substrate (Item 1) and a first electrode (Item 4a) of an OLED (Paragraph 0041) disposed on the thin film transistor (Item 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a thin film transistor disposed on the substrate of Song such that the first electrode of Song is disposed on the thin film transistor because it allows the TFT to drive the OLED while being located in a non-display area of the display substrate (Gong Paragraph 0041).
Regarding claim 3, the combination of Song and Gong teaches all of the elements of the claimed invention as stated above.
Song does not explicitly teach where the photochromic material is one or more of a thiophene-based compound, a benzothiophene-based compound, an azobenzene-based compound, and a spiropyran-based compound.
Gong further teaches where a photochromic layer includes an azobenzene-based compound (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photochromic material be an azobenzene-based compound because an azobenzene-based compound is known to exhibit photochromic properties and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Regarding claim 8, Fig. 5 of Song further teaches wherein the opening area (Area occupied by Item 160) includes a plurality of edges and the variable light shielding unit (Item 140) is formed to be adjacent to at least one edge of the plurality of edges.
Regarding claim 9, Fig. 5 of Song teaches where the variable light shielding unit (Item 140) overlaps with at least a part of the emission area.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0098836) hereinafter “Song” in view of Gong et al. (US 2021/0225963) hereinafter “Gong” and in further view of Kobayashi et al. (US 6,294,313) hereinafter “Kobayashi”.
Regarding claim 2, the combination of Song and Gong teaches all of the elements of the claimed invention as stated above.
Song further teaches where the variable light shielding unit (Item 140) includes a photochromic material (Paragraph 0047) reversibly discolored in accordance with a wavelength of incident light (Paragraph 0049).  
Song does not teach where the light shielding unit includes black material.
Kobayashi teaches where a light shielding unit of a black matrix (Item 204) comprises a black material (Column 32, Lines 20-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have the light shielding unit include a black material because the black material is known to provide the layer with light shielding properties (Kobayashi Column 26, Line 30).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0098836) hereinafter “Song” in view of Gong et al. (US 2021/0225963) hereinafter “Gong” and in further view of Li et al. (US 2020/0348565) hereinafter “Li”.
Regarding claim 4, the combination of Song and Gong teaches all of the elements of the claimed invention as stated above.
Song further teaches where the photochromic material is discolored to be a dark color when light with a first wavelength is irradiated and is discolored to be transparent when light with a second wavelength is irradiated (Paragraph 0059).
Song does not explicitly teach where the dark color is black.
Li teaches where a photochromic material is discolored to black when light of a first wavelength is irradiated and is discolored to be transparent when light with a second wavelength is irradiated (Paragraph 0038).
Song further teaches where a screen whitening problem when displaying a black image is alleviated while the overall contrast of the screen is improved when the photochromic material turns dark (Paragraph 0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photochromic material of Song discolored to black when light of a first wavelength is irradiated because the presence of the black color effectively shields light from being transmitted through the photochromic material (Li Paragraph 0038) such that a screen whitening problem when displaying a black image is alleviated (Song Paragraph 0059).
 Regarding claim 5, the combination of Song and Gong teaches all of the elements of the claimed invention as stated above.
Song further teaches where the variable light shielding unit is discolored to be a dark color by light incident from outside of the display device to operate in a shielding mode and discolored to be transparent by light emitted from the organic light emitting layer to operate in a transmission mode (Paragraph 0059).
Song does not explicitly teach where the dark color is black.
Li teaches where a photochromic material is discolored to black when light of a first wavelength is irradiated and is discolored to be transparent when light with a second wavelength is irradiated (Paragraph 0038).
Song further teaches where a screen whitening problem when displaying a black image is alleviated while the overall contrast of the screen is improved when the photochromic material turns dark (Paragraph 0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the variable light shielding unit of Song discolored to black by light incident from outside the display device because the presence of the black color effectively shields light from being transmitted through the photochromic material (Li Paragraph 0038) such that a screen whitening problem when displaying a black image is alleviated (Song Paragraph 0059).
Regarding claim 6, the combination of Song and Gong teaches all of the elements of the claimed invention as stated above.
Song further teaches where, when ultraviolet rat is irradiated, the variable light shielding unit is discolored to be a dark color to operate in a shielding mode and when visible ray is irradiated, the variable light shielding unit is discolored to be transparent to operate in a transmission mode (Paragraph 0059).
Song does not explicitly teach where the dark color is black.
Li teaches where a photochromic material is discolored to black when light of a first wavelength is irradiated and is discolored to be transparent when light with a second wavelength is irradiated (Paragraph 0038).
Song further teaches where a screen whitening problem when displaying a black image is alleviated while the overall contrast of the screen is improved when the photochromic material turns dark (Paragraph 0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the variable light shielding unit of Song discolored to black by ultraviolet ray because the presence of the black color effectively shields light from being transmitted through the photochromic material (Li Paragraph 0038) such that a screen whitening problem when displaying a black image is alleviated (Song Paragraph 0059).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0098836) hereinafter “Song” in view of Gong et al. (US 2021/0225963) hereinafter “Gong” and in further view of Lee et al. (US 2017/0309859) hereinafter “Lee”.
Regarding claim 12, the combination of Song and Gong teaches all of the elements of the claimed invention as stated above except where the display device further comprises an optical control layer disposed on the black matrix layer.
Lee teaches a display device comprising a black matrix layer (Item BM) and an optical control layer disposed on (Paragraph 0147) the black matrix layer (Item BM).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display device of Song further comprise an optical control layer disposed on the black matrix layer of song because this results in an efficient display panel (Lee Paragraph 0006). 
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0098836) hereinafter “Song” in view of Kobayashi et al. (US 6,294,313) hereinafter “Kobayashi”.
Regarding claim 13, Fig. 5 of Song teaches a display device (Paragraph 0002), comprising: a substrate (Item 110) where a plurality of pixel areas is defined; an organic light emitting diode (Item 130)  disposed in each of the plurality of pixel areas; and a black matrix layer (Combination of Items 1307 and 140) disposed on the organic light emitting diode (Item 130) and having an opening area (Area occupied by Item 160) which transmits light emitted from the organic light emitting diode (Item 130) and a shielding area (Combination of Items 1307 and 140) which divides the plurality of pixel areas and including a light shielding unit (Item 1307) and a variable light shielding unit (Item 140), and the variable light shielding unit (Item 140) is adjacent to the opening area (Area occupied by Item 160) and includes a photochromic material (Paragraph 0049) which is reversibly discolored in accordance with a wavelength of incident light (Paragraph 0049).   
Song does not explicitly teach where the light shielding unit includes a black pigment.
Kobayashi teaches where a light shielding unit of a black matrix (Item 204) includes a black pigment (Column 32, Lines 20-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have the light shielding unit include a black pigment because the black pigment is known to provide the layer with light shielding properties (Kobayashi Column 26, Line 30).
Regarding claim 17, Song further teaches where the organic light emitting diode (Item 130) includes an anode (Item 1302), an organic light emitting layer (Item 1303) disposed on the anode (Item 1302), a cathode (Item 1304) disposed on the organic light emitting layer (Item 1303).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0098836) hereinafter “Song” in view of Kobayashi et al. (US 6,294,313) hereinafter “Kobayashi” and in further view of Li et al. (US 2020/0348565) hereinafter “Li”.
Regarding claim 14, the combination of Song and Kobayashi teaches all of the elements of the claimed invention as stated above.
Song further teaches where the photochromic material is discolored to be a dark color when light with a first wavelength is irradiated from outside of the display device and is discolored to be transparent when light with a second wavelength is irradiated from the organic light emitting diode (Item 130) (Paragraph 0059).
Song does not explicitly teach where the dark color is black.
Li teaches where a photochromic material is discolored to black when light of a first wavelength is irradiated and is discolored to be transparent when light with a second wavelength is irradiated (Paragraph 0038).
Song further teaches where a screen whitening problem when displaying a black image is alleviated while the overall contrast of the screen is improved when the photochromic material turns dark (Paragraph 0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photochromic material of Song discolored to black when light of a first wavelength is irradiated because the presence of the black color effectively shields light from being transmitted through the photochromic material (Li Paragraph 0038) such that a screen whitening problem when displaying a black image is alleviated (Song Paragraph 0059).
Regarding claim 16, the combination of Song and Kobayashi teaches all of the elements of the claimed invention as stated above.
Song further teaches where, when ultraviolet ray is irradiated from outside of the display device, the variable light shielding unit is discolored to be a dark color to operate in a shielding mode and when visible ray is emitted from the organic light emitting diode is irradiated, the variable light shielding unit is discolored to be transparent to operate in a transmission mode (Paragraph 0059).
Song does not explicitly teach where the dark color is black.
Li teaches where a photochromic material is discolored to black when light of a first wavelength is irradiated and is discolored to be transparent when light with a second wavelength is irradiated (Paragraph 0038).
Song further teaches where a screen whitening problem when displaying a black image is alleviated while the overall contrast of the screen is improved when the photochromic material turns dark (Paragraph 0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the variable light shielding unit of Song discolored to black by ultraviolet ray because the presence of the black color effectively shields light from being transmitted through the photochromic material (Li Paragraph 0038) such that a screen whitening problem when displaying a black image is alleviated (Song Paragraph 0059).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0098836) hereinafter “Song” in view of Kobayashi et al. (US 6,294,313) hereinafter “Kobayashi” and in further view of Gong et al. (US 2021/0225963) hereinafter “Gong”.
Regarding claim 15, the combination of Song and Kobayashi teaches all of the elements of the claimed invention as stated above.
Song does not explicitly teach where the photochromic material is one or more of a thiophene-based compound, a benzothiophene-based compound, an azobenzene-based compound, and a spiropyran-based compound.
Gong further teaches where a photochromic layer includes an azobenzene-based compound (Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photochromic material be an azobenzene-based compound because an azobenzene-based compound is known to exhibit photochromic properties and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0098836) hereinafter “Song” in view of Kobayashi et al. (US 6,294,313) hereinafter “Kobayashi” and in further view of Li et al. (US 2020/0348565) hereinafter “Li”.
Regarding claim 19, Fig. 5 of Song teaches a display device (Paragraph 0002) comprising: an organic light emitting diode (Item 130) disposed in a plurality of pixel areas; and a black matrix layer (Combination of Items 1307 and 140) having an opening area (Area occupied by Item 160) that transmits light emitted from the organic light emitting diode (Item 130) and a shielding area (Combination of Items 1307 and 140) including a light shielding unit (Item 1307) and a variable light shielding unit (Item 140), where the variable light shielding unit (Item 140) includes a photochromic material (Paragraph 0047), and where the photochromic material (Item 140) is reversibly discolored to a dark color (Paragraph 0049) in response to ultraviolet light and reversibly discolored to transparent in response to visible light (Paragraph 0050).   
Song does not explicitly teach where the light shielding unit includes a black pigment.
Kobayashi teaches where a light shielding unit of a black matrix (Item 204) includes a black pigment (Column 32, Lines 20-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have the light shielding unit include a black pigment because the black pigment is known to provide the layer with light shielding properties (Kobayashi Column 26, Line 30).
Song does not explicitly teach where the dark color is black.
Li teaches where a photochromic material is discolored to black when light of a first wavelength is irradiated and is discolored to be transparent when light with a second wavelength is irradiated (Paragraph 0038).
Song further teaches where a screen whitening problem when displaying a black image is alleviated while the overall contrast of the screen is improved when the photochromic material turns dark (Paragraph 0059).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photochromic material of Song discolored to black when light of a first wavelength is irradiated because the presence of the black color effectively shields light from being transmitted through the photochromic material (Li Paragraph 0038) such that a screen whitening problem when displaying a black image is alleviated (Song Paragraph 0059).
Allowable Subject Matter
Claims 7, 10, 11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 18, While Song seems to show in Fig. 5 of their drawings that a width of the variable light shielding unit (Item 140) is 0.3 times to 0.7 times a distance between the organic light emitting layer and the black matric layer, none of the prior art explicitly teaches, suggests, or motivates one having ordinary skill in the art to have a width of the variable light shielding unit is 0.3 times to 0.7 times a distance between the organic light emitting layer and the black matrix layer along with the other limitations of the respective independent claims from which they depend.
Regarding claim 10, none of the prior art teaches, suggests, or motivates one having ordinary skill in the art to have a surface roughness of an upper surface of the variable light shielding unit is 400 to 700 nm along with the other limitations of claim 1 (from which claim 10 depends).
Regarding claims 11 and 20, none of the prior art teaches, suggests, or motivates one having ordinary skill in the art to have the variable light shielding unit further include a transparent polymer bead and has an unevenness structure on the upper surface along with the other limitations of the respective independent claims from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891